t c memo united_states tax_court murray s friedland petitioner v commissioner of internal revenue respondent docket no 13926-10w filed date murray s friedland pro_se john t kirsch for respondent memorandum opinion kroupa judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented we are asked to decide two issues we must first determine whether a letter respondent sent to petitioner denying petitioner’s whistleblower claims constitutes a determination within the meaning of sec_7623 we find that the letter was a determination and follow 135_tc_70 we must next determine whether petitioner timely filed a petition with this court we find that he did not we shall therefore grant respondent’s dismissal motion as supplemented background the following information is stated for purposes of resolving the pending motion petitioner resided in new york city new york at the time he filed the petition petitioner a cpa submitted a form_211 application_for award for original information whistleblower claim to respondent’s whistleblower office whistleblower office in date concerning alleged violations of the internal_revenue_code he alleged that lawjoy realty corporation lawjoy and west 149th street inc west 149th both c corporations failed to pay millions in federal corporate income taxes by impermissibly treating real_property sales as stock sales in a corporate_liquidation he asserts that the structure of the sales was a sham and solely motivated to evade income taxes petitioner appears to have been a shareholder of both lawjoy and west 149th 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the whistleblower office denied petitioner’s whistleblower claim in a letter issued date the first letter the first letter explained that the whistleblower office had reviewed and evaluated petitioner’s whistleblower claim before making its decision it stated that federal disclosure and other prevailing laws prevented the whistleblower office from explaining why it was denying his claim moreover the first letter gave general explanations for disallowing rewards it explained that claims are denied if the claimant provided insufficient information similarly the first letter explained that claims are denied if the internal_revenue_service already had the information or the information provided did not cause an investigation or result in the recovery_of taxes penalties or fines petitioner was unsure why his claim was denied so he called the whistleblower office to discuss the denial he also gratuitously sent additional information to the whistleblower office concerning the transaction the whistleblower office subsequently mailed three additional letters to petitioner one letter referenced the phone conversation with petitioner this letter told petitioner that to challenge the whistleblower office’s decision he could write to the us court of claim sic in washington dc sic the two other letters from the whistleblower office were duplicates confirming that petitioner’s additional information had been received and considered but stating that the determination remains the same despite the information contained in petitioner’s latest letter petitioner thereafter filed a complaint in the united_states court of federal claims claims_court as directed he challenged the whistleblower office’s decision the claims_court dismissed petitioner’s complaint for lack of jurisdiction on date petitioner then filed a petition in this court challenging respondent’s denial of the whistleblower claim he did not file the petition until date which wa sec_217 days after he received the first letter as mentioned previously respondent filed a motion to dismiss for lack of jurisdiction he argues principally that no determination notice had been issued to petitioner to confer on us jurisdiction respondent argues alternatively that if a determination notice was issued petitioner failed to file a petition with the court within the required 30-day period discussion we are asked to decide whether respondent’s letter denying petitioner’s whistleblower claim constitutes a determination within the meaning of sec_7623 we are also asked to decide whether petitioner timely filed his petition with this court we begin with the tax court’s jurisdiction the tax_court is a court of limited jurisdiction and may exercise its jurisdiction only to the extent authorized by congress 88_tc_1175 85_tc_527 the tax_court is without authority to enlarge upon that statutory grant see 92_tc_885 we nevertheless have jurisdiction to determine whether we have jurisdiction 118_tc_348 83_tc_626 83_tc_309 we turn now to an overview of our jurisdiction regarding whistleblower claims i determination notice the court’s jurisdiction under sec_7623 depends upon a determination regarding an award and a timely petition rule b cooper v commissioner supra any determination regarding an award from the whistleblower office may be appealed to the tax_court sec_7623 respondent argues that there was no determination because petitioner’s information was not used to detect underpayments of tax or to collect proceeds see internal_revenue_manual pt date respondent argues that there can be a determination for jurisdictional purposes only if the whistleblower office undertakes an administrative or judicial action and thereafter determines to make an award see id we recently decided the issue of whether a letter from the whistleblower office to a taxpayer was a determination under sec_7623 where the whistleblower office rejected a taxpayer’s claim for an award see 135_tc_70 we held that the letter constituted a determination because it was a final administrative decision regarding the taxpayer’s whistleblower claims we stand by our holding in cooper here petitioner received four letters from the whistleblower office the first letter denied petitioner’s whistleblower claim the subsequent three letters merely reaffirmed the initial determination in the first letter moreover the whistleblower office stated in a letter to petitioner that he would have to appeal the determination through the court system not the whistleblower office accordingly we find that respondent’s first letter to petitioner constituted a determination within the meaning of sec_7623 we therefore have jurisdiction to review respondent’s denial of petitioner’s whistleblower claim ii timeliness of petitioner’s petition we next consider whether petitioner timely filed the petition to invoke the court’s jurisdiction an individual must appeal the amount or denial of an award_determination to this court within days of such a determination by the whistleblower office sec_7623 failure_to_file within the days deprives the court of subject matter jurisdiction the whistleblower office issued petitioner its determination on date petitioner thereafter had days to file an appeal with this court which he failed to do petitioner eventually filed a petition on date that is days after the first letter was issued we recognize that petitioner may have relied on the erroneous advice of the whistleblower office in filing his initial appeal with the claims_court we however are limited in the relief we can provide this court’s jurisdiction is strictly statutory and estoppel cannot create jurisdiction where none exists see lumber prods inc v commissioner tcmemo_1992_728 we sympathize with petitioner we cannot expand our jurisdiction however even where the commissioner provided bad advice see schoenfeld v commissioner tcmemo_1993_303 accordingly we find that petitioner failed to timely file a petition with this court for the foregoing reasons we shall grant respondent’s motion to dismiss an appropriate order of dismisal for lack of jurisdiction will be entered
